DETAILED ACTION
Remarks
	An electronic request for withdrawal as attorney/agent and change of correspondence address is noted as having been filed and granted on 01 December 2020.  The new correspondence address indicated in said filing does not indicate a telephone number, thus preventing an attempt to contact the present attorney of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 2, the subject matter of the claim remains unclear.  Specifically, the claim recites a comparison to hypothetical conditions wherein the first and second outlets do not perform the function they are recited to perform in Claim 1.  Accordingly, the claim is ambiguous.  Further clarification is required to assess the subject matter of Claim 2.
Allowable Subject Matter
Claims 1, 3-4, 6-14, and 29 are allowed.  The following is an examiner’s statement of reasons for allowance: The closest prior art is deemed to be Vidusek and Frazier; however the references do not teach or suggest the claimed configuration wherein the first and second inputs are arranged along a variable size chamber as claimed.

Response to Arguments
	Applicant’s arguments filed 19 November 2020 have been fully considered.  Claims 1 and 29 were amended to incorporate the subject matter of Claim 5, which was previously indicated as allowable.  Accordingly, the rejection of Claims 1, 3-4, 6-18, and 29 are overcome by the claims as amended.
	Claim 2 remains rejected under 35 U.S.C. § 112.  Notably, the Response filed 19 November 2020 does not address the issues raised by the rejection.  Applicant is invited to clarify the claim or, in the alternative, consider cancellation thereof in order to place the Application in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715